Citation Nr: 0915337	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-42 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1962 to November 
1966. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

This case previously reached the Board in December 2007.  At 
that time, the current tinnitus claim at issue was remanded 
for further development.  However, in the same decision, the 
Board confirmed the RO's prior denial of service connection 
for an anxiety disorder and melanoma.  Only the tinnitus 
issue remains for appellate review.

The Veteran and the Veteran's representative have indicated 
that the Veteran is seeking service connection for hearing 
loss.  See the Veteran's statements dated in January 2005 and 
September 2003, as well as the Informal Brief of Appellant in 
the Appealed Case (Brief) dated in January 2009.  There is no 
indication that the RO has addressed this additional claim, 
so it is referred to the RO for appropriate action.

After the RO issued its September 2008 supplemental statement 
of the case (SSOC), the Veteran submitted an additional 
statement along with a VA outpatient record dated from 
January 2005 without submitting a waiver of readjudication at 
the RO level.  The RO did not issue another supplemental 
statement of the case (SSOC) after receipt of this evidence.  
See 38 C.F.R. §§ 19.31(b), 19.37(a) (2008).  However, 
although the evidence does mention the Veteran's diagnosis of 
tinnitus and his reported case history, this evidence is not 
"pertinent" in that it does not present any new evidence 
not already of record, nor does it provide any new 
information regarding the etiology of the Veteran's tinnitus.  
Therefore, the Board finds that any error in failing to 
furnish a SSOC is not prejudicial as the Veteran's tinnitus 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The Veteran currently experiences tinnitus.

2.  There is no evidence of tinnitus in service and there is 
no competent evidence of a connection between the Veteran's 
current tinnitus and his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in December 2003, 
December 2004, and January 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.

Furthermore, the January 2008 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in March 2004, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or a supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
October 2008 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of the notice, the Board has not erred in finding 
that the VA has complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified 
by the latter readjudications.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured service treatment 
records (STRs), VA treatment records, and a VA medical 
examination.  The Veteran has submitted personal statements 
and private medical evidence.  The Board is also satisfied as 
to substantial compliance with its December 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has 
been met.

Governing Laws and Regulations for Service Connection for 
Tinnitus

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show 
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Tinnitus

The first and perhaps most fundamental requirement for a 
service-connection claim is proof that the Veteran currently 
has the claimed disability.  Shedden v. Principi, 381 F.3d at 
1167.  Considering this, treatment records show that the 
Veteran has complained of tinnitus on multiple occasions.  
See VA medical treatment records of April 2008, February 
2007, February 2006, and January 2005, December, September, 
and June 2004; as well as the VA examination of September 
2008; and the Veteran's statements dated in January 2008 and 
2009.  Tinnitus is a type of disorder associated with 
symptoms capable of lay observation.  Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, there is competent evidence 
that the Veteran is currently experiencing tinnitus.  

The second requirement for a service-connected disability is 
evidence of an in-service occurrence or aggravation of the 
injury.  Shedden, 381 F.3d at 1167.  The Veteran asserts that 
he was exposed to acoustic trauma during his service due to 
exposure to noise during the loading of C-130 airplanes 
during his service at Cam Rahn air base.  See the Veteran's 
statement dated in January 2009.  The Veteran is competent to 
testify as to experiencing the acoustic trauma.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  The Veteran's contention is supported by 
pictures that he has submitted of his service in Vietnam 
working around airplanes.  His DD Form 214 record also 
indicates service in Vietnam.  The Board concedes that the 
testimony of this event is consistent with the Veteran's 
service records, and therefore the Veteran was likely exposed 
to in-service acoustic trauma.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The September 
2008 VA medical examination opinion noted that the examiner 
could not find that the Veteran's tinnitus was related to his 
service.  Absent such evidence of a connection, service 
connection for tinnitus is not warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  

In his January 2008 and January 2009 statements, the Veteran 
asserted that he began suffering from tinnitus during his 
service in Vietnam.  During his VA medical examination in 
September 2008, the Veteran again reiterated this contention.  
However, the VA medical examiner did not find objective 
evidence of a history of tinnitus.  In fact, the VA medical 
examiner concluded that the Veteran's current tinnitus could 
be the result of "aging, occupational and recreational noise 
exposure without hearing protection, negative middle-ear 
pressure, caffeine, and possibly non-organic HL."  The 
Veteran is competent to testify to experiencing tinnitus 
symptoms during service.  See Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's medical 
record is negative for any complaints of tinnitus until a VA 
medical treatment record of June 2004.  The Veteran's 
separation examination dated in August 1966 does not contain 
complaints of tinnitus, nor do any of the Veteran's service 
treatment records (STRs) contain evidence of tinnitus.  In 
such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  
The lack of complaints of tinnitus in the Veteran's medical 
records until almost forty years after discharge outweighs 
his subjective assertions.  With all of the evidence 
presented by the record taken into account, the Board 
concludes that the record does not establish the required 
continuity of symptomatology necessary to establish service 
connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


